COURT OF APPEALS OF VIRGINIA


              Present: Judges Elder, Alston and Senior Judge Willis
UNPUBLISHED



              WILLIAM F. G. DEVILLIER
                                                                                 MEMORANDUM OPINION *
              v.     Record No. 0414-12-2                                             PER CURIAM
                                                                                    OCTOBER 31, 2012
              ELIZABETH R. DEVILLIER


                                  FROM THE CIRCUIT COURT OF ALBEMARLE COUNTY
                                               Cheryl V. Higgins, Judge

                               (Stephen C. Hall, on brief), for appellant.

                               (Christopher J. Smith, on brief), for appellee.


                     William F.G. DeVillier (father) appeals a child support order. Father argues that the trial

              court erred in construing the parties’ consent order agreement as not requiring that the proceeding

              be treated as an initial determination. Upon reviewing the record and briefs of the parties, we

              conclude that this appeal is without merit. Accordingly, we summarily affirm the decision of the

              trial court. See Rule 5A:27.

                                                         BACKGROUND

                     Father and Elizabeth R. DeVillier (mother) have three minor children. On March 19,

              2009, the parties entered into a “Child Support Consent Order” (consent order). Paragraph 1 of

              the consent order stated that father would pay mother as follows:

                               $1,200 per month, beginning on November 1, 2008, and
                               continuing for each month thereafter through the payment due and
                               payable on August 1, 2009, or until modified by subsequent signed
                               written agreement of the parties or by order of a court of competent
                               jurisdiction . . . . Prior to September 1, 2009, the parties shall
                               exchange all information and documents necessary to recompute

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
               child support according to the guidelines in Section 20-108.2 and
               according to Section 20-108.1.

The consent order further provided for payment of the children’s health insurance and

unreimbursed medical and dental expenses. In addition, the consent order dealt with the

payment of preschool costs and the division of the tax dependency exemptions.

       Paragraph 6 of the consent order stated that the parties agreed that the terms of the

consent order would be “considered pendente lite in nature, [and] shall not create any

presumptive effect in any subsequent child support proceeding . . . .”

       However, paragraph 7 of the consent order stated,

               Either party may request a modification of this support award upon
               showing a non-voluntary change in financial circumstances. As of
               November 3, 2009, 1 the respondent asserted that his gross income
               from employment and property rental was approximately $103,000
               per year, but the respondent has indicated that he has experienced a
               substantial reduction in his income since that time which may, in
               the court’s determination of child support in the future, and if
               proved by the respondent, form a basis for a modification of
               support.

       Mother filed a motion to amend the consent order in the Albemarle County Juvenile and

Domestic Relations District Court (the JDR court). The JDR court entered a child support order

on August 25, 2010, which was appealed to the trial court. Father filed a “Motion to Correct

Clerical Mistake and Motion in Limine.” The trial court heard argument on father’s motion in

limine on March 23, 2011. Father argued that the trial court should consider the child support

petition as an initial determination, as opposed to a modification. He relied on the provisions of

the consent order to support his argument. The trial court denied the motion in limine. The

parties presented evidence regarding the child support matters on March 24, 2011, April 13,




       1
          In its order dated February 3, 2012, the trial court granted father’s motion to correct the
clerical mistake in the consent order and held that the date should be “November 3, 2008,” not
2009.
                                                 -2-
2011, and April 22, 2011. 2 The trial court issued letter opinions on June 23, 2011 and June 28,

2011, in which it modified father’s child support obligation. Mother filed a motion to reconsider,

which the trial court granted in part and denied in part. The trial court entered the final order on

February 3, 2012. This appeal followed.

                                            ANALYSIS

                                  Interpretation of Consent Order

       Father argues that the trial court erred by incorrectly interpreting the consent order. He

contends the child support proceedings should have been considered an initial determination of

child support, and not a modification of child support. If the trial court had held that the child

support proceedings were based on an initial determination, as opposed to a modification, then

father would not have had to show a non-voluntary change in his income.

       “‘While a consent decree is a court order, it is contractual in its nature and should be

construed as though it were a contract.’” Newman v. Newman, 42 Va. App. 557, 568, 593

S.E.2d 533, 539 (2004) (en banc) (quoting Gazale v. Gazale, 219 Va. 775, 779, 250 S.E.2d 365,

367 (1979) (internal citation omitted)).

       “On appeal, the Court reviews a trial court’s interpretation of a contract de novo.”

Plunkett v. Plunkett, 271 Va. 162, 166-67, 624 S.E.2d 39, 41 (2006) (citing Eure v. Norfolk

Shipbuilding & Drydock Corp., 263 Va. 624, 631, 561 S.E.2d 663, 667 (2002)).

       “‘When a contract is clear and unambiguous, it is the court’s duty to interpret the

contract, as written.’” Stacy v. Stacy, 53 Va. App. 38, 44, 669 S.E.2d 348, 351 (2008) (en banc)

(quoting Palmer & Palmer Co., LLC v. Waterfront Marine Constr., Inc., 276 Va. 285, 289, 662

S.E.2d 77, 80 (2008)). “The contract must be read as a single document. Its meaning is to be


       2
         Transcripts from the hearings on March 24, 2011, April 13, 2011, and April 22, 2011
were not timely filed and not considered part of the record. See Rule 5A:8.

                                                -3-
gathered from all its associated parts assembled as the unitary expression of the agreement of the

parties.” Berry v. Klinger, 225 Va. 201, 208, 300 S.E.2d 792, 796 (1983).

       Father argued that pursuant to paragraph 6 of the consent order, the child support

proceedings should be considered an initial determination, and not a modification. Father

asserted that paragraph 6 stated that the terms of the consent order were to be “considered

pendente lite in nature, [and] shall not create any presumptive effect in any subsequent child

support proceedings.”

       Father acknowledged to the trial court that paragraph 7 was “inconsistent” with paragraph

6 because paragraph 7 stated that either party could seek a modification of the support award

based on “showing a non-voluntary change in financial circumstances.” Father argued that

paragraph 7 did not apply to this proceeding because mother was proceeding under paragraphs 1

and 6 of the consent order. He contends the hearing was not based on a “non-voluntary change

in financial circumstances.”

       The trial court disagreed with father’s argument. The trial court held that paragraph 6

referred to the provisions of the consent order dealing with the mechanics of the child support

obligation, including “what is currently being paid and how it’s being paid, and the exchange of

documentation; . . . the health insurance and who will pay that; . . . how un-reimbursed medical

expenses will be divided; . . . the day care expenses; . . . [and] the personal exemption.”

However, the trial court noted, “Paragraph 7 is then distinctly worded differently.” The trial

court held that the first sentence of paragraph 7 restates the law as contemplated by Code

§ 20-108. 3 Then, the second sentence of paragraph 7 concerns father’s income, and specifically,

that father “has indicated that he has experienced a substantial reduction in his income since that


       3
        The first sentence in paragraph 7 of the consent order states, “Either party may request a
modification of this support award upon showing a non-voluntary change in financial
circumstances.”
                                               -4-
time [November 3, 2008] which may, in the court’s determination of child support in the future,

and if proved by the respondent, form a basis for a modification of support.” The trial court held

that this second sentence in paragraph 7 of the consent order “is not the provision that is

contemplated in Paragraph 6.”

        Father argues that the second sentence in paragraph 7 does not apply to any time in the

future, but only to the period before September 1, 2009, because paragraph 1 of the consent order

contemplated father’s child support obligation of $1,200 per month to last until “August 1, 2009,

or until modified by subsequent signed written agreement of the parties or by order of a court of

competent jurisdiction.” Then, prior to September 1, 2009, the parties were to exchange

information necessary to recalculate child support. He contends paragraph 7 places a “perpetual

burden of proof” on him if the language is interpreted to mean that it applies at any time, and not

limited to the time period prior to September 1, 2009.

        The trial court disagreed with father’s interpretation and held that there was “no

designation of a limitation of a date, of anything that says that it has to be before the order runs

out.”

        Father argues that the trial court rewrote the consent order by interpreting paragraph 7 to

mean that there were no time limitations on the determination of father’s income. We disagree.

Father’s interpretation reads language into the consent order, by adding that the second sentence

only applies to a time period prior to September 1, 2009.

        “According to the rules of construction, ‘courts cannot read into contracts language

which will add to or take away the meaning of words already contained therein.’” Rutledge v.

Rutledge, 45 Va. App. 56, 64, 608 S.E.2d 504, 508 (2005) (quoting Wilson v. Holyfield, 227 Va.

184, 187, 313 S.E.2d 396, 398 (1984)). “Where the agreement is plain and unambiguous in its

terms, the rights of the parties are to be determined from the terms of the agreement and the court

                                                 -5-
may not impose an obligation not found in the agreement itself.” Jones v. Jones, 19 Va. App.

265, 268-69, 450 S.E.2d 762, 764 (1994) (citing Harris v. Woodrum, 3 Va. App. 428, 432, 350

S.E.2d 667, 669 (1986)).

          Father is asking the Court to add language into the consent order by stating that the

second sentence of paragraph 7 only applies to the time period prior to September 1, 2009. We

cannot do so. If the parties intended to limit the applicability of paragraph 7, then the consent

order should have so stated.

          Therefore, the trial court did not err by denying father’s motion in limine and proceeding

with the hearing as a modification of child support.

                                       Attorney’s fees and costs

          Mother asks this Court to award her attorney’s fees and costs incurred on appeal. See

O’Loughlin v. O’Loughlin, 23 Va. App. 690, 695, 479 S.E.2d 98, 100 (1996). On consideration

of the record before us, we decline to award mother her attorney’s fees and costs incurred on

appeal.

                                           CONCLUSION

          For the foregoing reasons, the trial court’s ruling is summarily affirmed. Rule 5A:27.

                                                                                           Affirmed.




                                                  -6-